DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment 1, modification A1 (claims 2, 3, 5, 6, 11-21 readable thereon) in the reply filed on 2/1/2021 is acknowledged.
Although the claims indicated in the response recites claims which do not match the claims listed above, Examiner discussed that the election indicated the wrong claims as reading on the elected embodiment and the above claims were agreed to as reading on the elected embodiment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US PGPub 2009/0194879; hereinafter “Endo”).
Re claim 2: Endo teaches (e.g. figs. 18, 37, 39, and labeled fig. 18 below) an integrated circuit structure, comprising: an inter-layer dielectric (ILD) layer (interlayer dielectric film 11; e.g. paragraph 58) above a substrate (semiconductor substrate 31; e.g. paragraph 105); and a plurality of conductive interconnect lines (12, 13, 14 as shown in fig. 18 which are equivalent structures BL, 13-1, 14, 13-2, BL as shown in fig. 37; hereinafter “CIL”) in and spaced apart by the ILD layer (11), the plurality of conductive interconnect lines (CIL) comprising: a first interconnect line (element labeled “1IL”) having a width (W); a second interconnect line (element labeled “2IL”) 1IL), the second interconnect line (2IL) having a width (S) different than the width (W) of the first interconnect line (1IL); a third interconnect line (element labeled “3IL”) immediately adjacent the second interconnect line (2IL), the third interconnect line (3IL) having a width (W) the same as the first interconnect line (1IL); and a fourth interconnect line (element labeled “4IL”) immediately adjacent the third interconnect line (3IL), the fourth interconnect line (4IL) having a width (F) different than the width of the first interconnect line (W).

    PNG
    media_image1.png
    393
    713
    media_image1.png
    Greyscale

Re claim 3: Endo teaches the integrated circuit structure wherein the width (F) of the fourth interconnect line (4IL) is different than the width (S) of the second interconnect line (2IL).
Re claim 5: Endo teaches the integrated circuit structure wherein a pitch (pitch labeled “P13”) between the first interconnect line (1IL) and the third interconnect line (3IL) is the same as a pitch (pitch labeled “P24”) between the second interconnect line (2IL) and the fourth interconnect line (4IL).
Re claim 6: Endo teaches the integrated circuit structure wherein the width (F) of the fourth interconnect line (4IL) is different than the width (S) of the second interconnect line (2IL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo.
Re claims 11-19: Endo teaches (e.g. figs. 18, 37, 39, and labeled fig. 18 below) a computing device, comprising: integrated circuit structure, comprising: an inter-layer dielectric (ILD) layer (interlayer dielectric film 11; e.g. paragraph 58) above a substrate (semiconductor substrate 31; e.g. paragraph 105); and a plurality of conductive interconnect lines (12, 13, 14 as shown in fig. 18 which are equivalent structures BL, 13-1, 14, 13-2, BL as shown in fig. 37; hereinafter “CIL”) in and spaced apart by the ILD layer (11), the plurality of conductive interconnect lines (CIL) comprising: a first interconnect line (element labeled “1IL”) having a width (W); a second interconnect line (element labeled “2IL”) immediately adjacent the first interconnect line (1IL), the second interconnect line (2IL) having a width (S) different than the width (W) of the first 1IL); a third interconnect line (element labeled “3IL”) immediately adjacent the second interconnect line (2IL), the third interconnect line (3IL) having a width (W) the same as the first interconnect line (1IL); and a fourth interconnect line (element labeled “4IL”) immediately adjacent the third interconnect line (3IL), the fourth interconnect line (4IL) having a width (F) different than the width of the first interconnect line (W).
Although Endo discusses the memory cell structure as shown in fig. 37, 39, Endo is silent as to explicitly teaching a computing device, comprising: a board; and a component coupled to the board, the component including an integrated circuit structure.
Electrical computing devices such as smart phones are widely used devices which require memory structures on a board to operate, these devices further include communication chips, camera/imager chips, a battery, antennas, and processors attached to the board.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use a computing device comprising a board and a plurality of component coupled to the board having the memory structure of Endo in order to have the predictable result of using the device of Endo in an application which requires memory, such as a smart phone.
Re claim 20: Endo teaches the computing device, wherein the width (F) of the fourth interconnect line (4IL) is different than the width (S) of the second interconnect line (2IL).
Re claim 21: Endo teaches the computing device, wherein a pitch (pitch labeled “P13”) between the first interconnect line (1IL) and the third interconnect line (3IL) is the same as a pitch (pitch labeled “P24”) between the second interconnect line (2IL) and the fourth interconnect line (4IL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2822